Citation Nr: 0305869	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than October 7, 
1998, for a total rating for compensation purposes based on 
unemployability.



REPRESENTATION

Appellant represented by:	Samuel L. Hart, attorney



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1992.  He served in the PGW (Persian Gulf War) in the 
Southwest Asia theater of operations from January 31 to April 
12, 1991, from April 15 to June 5, 1991, and from March 30 to 
June 30, 1992.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that granted the veteran a 
total rating for compensation purposes based on 
unemployability, effective from October 7, 1998.  In a 
January 2001 decision, the Board denied the appeal.

The veteran then appealed the January 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  He also appointed Samuel L. Hart, attorney, to 
represent him before the Court.  In an April 2001 order, the 
Court granted an April 2001 unopposed motion from the counsel 
for the VA Secretary to vacate and remand the January 2001 
Board decision for readjudication with consideration of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) that redefined VA's duty to assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

In a July 2001 letter, the Board asked the veteran's attorney 
whether he would represent the veteran before VA and, if so, 
to submit documents showing his authorization to do so.  He 
was also advised of the veteran's right to submit additional 
argument and/or evidence.  Subsequently, the attorney 
submitted documents showing his authorization to represent 
the veteran, and additional argument and evidence.  In April 
2002, the Board remanded the case to the RO for additional 
action.



FINDINGS OF FACT

1.  On January 6, 1993, the veteran submitted his original 
claim for VA compensation.

2.  A February 1994 RO rating decision granted service 
connection for residuals of a neck injury, and assigned a 
20 percent rating, effective from January 1993; and denied 
service connection for various disabilities; in February 
1994, the veteran was notified of the determinations and he 
did not appeal.  

3. On December 22, 1995, the veteran submitted a claim for VA 
compensation for additional disabilities.

4.  VA medical reports received in conjunction with the 
December 22, 1995 claim contain statements from the veteran 
to the effect that he was unable to work because of his 
service-connected disabilities that constitute an informal 
claim for a total rating for compensation purposes based on 
unemployability.

5.  VA and private medical reports received in conjunction 
with the December 22, 1995 claim show that the veteran's 
service-connected psychiatric disability has been 70 percent 
disabling since then.

6.  It is factually ascertainable from the evidence of record 
that the veteran's service-connected disabilities have 
prevented him from engaging in substantially gainful 
employment compatible with his education and work experience 
since December 22, 1995.


CONCLUSION OF LAW

The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability 
from the earlier effective date of December 22, 1995, are 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.340, 3.341, 3.400, 4.7, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, as noted above, redefined VA's duty to assist a 
veteran in the development of a claim.  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an effective date earlier than October 7, 
1998, for a total rating for compensation purposes based on 
unemployability, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the severity of the service-connected disabilities.  
He and his attorney have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's attorney has been given the opportunity to submit 
written argument.  In a May 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the attorney another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from December 1972 to December 
1992.  He served in the PGW in the Southwest Asia theater of 
operations from January 31 to April 12, 1991, from April 15 
to June 5, 1991, and from March 30 to June 30, 1992.

On January 6, 1993, the veteran submitted his original claim 
for VA compensation.

A February 1994 RO rating decision granted service connection 
for residuals of a neck injury, and assigned a 20 percent 
evaluation, effective from January 1993; and denied service 
connection for a right shoulder disability, hearing loss, a 
back condition, and a condition manifested by intestinal 
parasites.  The veteran was notified of the determinations in 
February 1994 and he did not appeal. 

On December 22, 1995, the veteran submitted a claim for 
service connection for additional disabilities.  

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the 1990's 
and early 2000's.  The more salient medical reports related 
to the claim considered in this appeal are discussed below.

A private medical report shows that the veteran was 
hospitalized from November to December 1995 for psychiatric 
treatment.  The Axis I diagnoses were alcohol dependence, and 
depression not otherwise specified.  It was noted that he was 
unemployed, that he was having marital problems, and that he 
had problems with primary support.  A current GAF or Axis V 
diagnosis was 40, and a GAF of 70 in the past 12 months was 
noted.

The veteran underwent various VA examinations in 1996.  On a 
report of examination dated in June 1996, the veteran related 
that he was mentally and physically unable to work due to 
reported problems with post-traumatic stress disorder (PTSD), 
and his shoulder and neck.  On a report of orthopedic 
examination in June 1996, he stated that he had to quit doing 
commercial fishing because of problems with his shoulder.  On 
a report of psychological evaluation in July 1996, he 
reported becoming a commercial fisherman after retirement 
from service for approximately one year, but that he had to 
cease this enterprise due to a deteriorating medical 
condition.  The Axis I diagnoses on the report of VA 
psychiatric examination in July 1996 were PTSD and depressive 
disorder not otherwise specified.

A July 1996 RO rating decision granted service connection for 
PTSD with depressive disorder and assigned a 30 percent 
evaluation, effective from December 22, 1995; granted service 
connection for a right shoulder disability and assigned a 
10 percent rating, effective from December 22, 1995; granted 
service connection for a GI (gastrointestinal) condition and 
assigned a zero percent evaluation, effective from December 
22, 1995; and increased the combined rating for the service-
connected disabilities from 20 to 50 percent, effective from 
December 22, 1995.  The veteran was notified of the 
determinations in July 1996 and he did not appeal.

Private medical reports show that the veteran was seen for GI 
problems from around May to August 1998.  On October 7, 1998, 
he submitted a claim for increased ratings for service-
connected disabilities.

The veteran underwent a VA examination in November 1998.  At 
a physical examination, he was noted to be right-handed.  
Flexion of the right shoulder was to 90 degrees, adduction 
was to 90 degrees, external rotation was to 45 degrees, and 
internal rotation was to 45 degrees.  With these movements 
done again with strong resistance, flexion was reduced to 45 
degrees, adduction was reduced to 45 degrees, and external 
and internal rotation were reduced to 20 degrees.  He had 
full range of motion of the neck without pain.  No 
significant GI problems were found.

At a VA psychiatric examination in November 1998, the veteran 
reported auditory hallucinations "accusing me of still being 
alive" bimonthly.  He denied visual hallucinations.  He was 
paranoid in that he made sure all doors and windows were 
locked.  There was no evidence of obsessions, thought 
control, unusual powers hysteria, conversion reactions, 
feelings of worthlessness, suicidal and homicidal ideations.  
His affect was depressed, anxious, and paranoid.  The Axis I 
diagnosis was severe PTSD.  The Axis 5 diagnosis or global 
assessment of functioning was 45.

On an application for increased compensation based on 
unemployability dated in May 1999, the veteran reported that 
he had last worked full time in November 1994.  He reported 
work experience as a crewman in commercial fishing and as a 
maintenance person.  He reported 2 years of college.

A May 1999 RO rating decision increased the evaluation for 
PTSD from 30 to 70 percent, effective from October 7, 1998; 
denied an increased evaluation for the residuals of a neck 
injury (rated 20 percent); increased the evaluation for the 
right shoulder disability from 10 to 20 percent, effective 
from October 7, 1998; increased the evaluation for the GI 
condition from zero to 10 percent, effective from October 7, 
1998; and increased the combined rating from 50 to 
80 Percent, effective from October 7, 1998.  The GI condition 
is now classified as irritable bowel syndrome.  A review of 
the record does not show that service-connection has been 
granted for any other disorder.  

A document dated in July 2002 shows the veteran's income for 
the years from 1992 to 1998.  In 1992, his income was 
$25,853.96; in 1993, it was $7,407.89; in 1994, it was zero 
dollars; in 1995, it was $1,665.00; in 1996, it was zero 
dollars; in 1997, it was $4,462.00; and in 1998, it was 
$6,373.00.

Medical literature was received in 2000 concerning the 
adverse affects of various medications.  The record shows 
that the veteran uses various medications.

A private medical report dated in September 2002 notes the 
veteran was a patient of the signatory, a doctor of 
osteopathy.  The signatory noted that the veteran's symptoms 
included recurrent myalgias and arthralgias as well as 
intermittent lower and upper extremity edema.  The examiner 
doubted that the veteran could obtain and maintain gainful 
employment with those symptoms combined with his PTSD, 
chronic back pain, and irritable bowel syndrome.

A private medical report dated in November 2002 notes that 
the veteran was not capable of obtaining and maintaining 
gainful employment from 1993 to 1998.  The signatory, a 
medical doctor, opined that the veteran was unemployable in 
those years because of his underlying medical condition and 
refractoriness to various treatments.

A review of the record does not show receipt of 
correspondence from the veteran indicating his intent to 
apply for a total rating for compensation purposes based on 
unemployability or an increased rating prior to receipt of 
the evidence submitted with his reopened claim received on 
December 22, 1995.


B.  Legal Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.


In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule), which represent, as 
far as can practicably be determined, the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A total disability rating (100 percent) for compensation may 
also be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation without 
regard to advancing age as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).  
With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 
Vet. App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991)).  A veteran who is unable to 
secure and follow a substantial occupation by reason of a 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).


At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence shows that the veteran's original claim for 
service connection for various conditions was adjudicated in 
February 1994.  He was notified of the determinations in that 
decision in February 1994, and he did not appeal.  Hence, the 
determinations in that decision are final.  38 U.S.C.A. 
§ 7105 (2002).

The veteran submitted a claim for service connection for 
additional disabilities on December 22, 1995.  That claim was 
adjudicated in the July 1996 RO rating decision, the veteran 
was notified of the determinations in that decision in July 
1996, and he did not appeal.  Hence, the determinations in 
the July 1996 RO rating decision are also final.  The 
evidence, however, reveals that the veteran submitted an 
informal claim for a total rating for compensation purposes 
based on unemployability by making various statements in VA 
medical reports received in the processing of the July 1996 
claim.  38 C.F.R. § 3.155.  The Board is required to 
determine whether a written communication evinces a belief by 
a claimant that he is entitled to a particular benefit.  
Servello v. Derwinski, 3 Vet. App. 196 (1992).  A review of 
his statements made on a June 1996 VA medical examination 
report to the extent that he was mentally and physically 
unable to work due to his disabilities, PTSD and shoulder and 
neck conditions, evinces a belief by the veteran that he is 
entitled to a total rating for compensation purposes based on 
unemployability.  Therefore, the determinations made in the 
July 1996 RO rating decision are not final with regard to the 
claim for a total rating for compensation purposes based on 
unemployability due to service-connected disabilities because 
that claim was not adjudicated at that time.

The question now for the Board to decide is whether the 
veteran's service-connected disabilities were severe enough 
to prevent him from obtaining or maintaining employment, 
effective from December 22, 1995, when his claim for a total 
rating for compensation purposes based on unemployability was 
essentially received.  The private medical report of his 
private hospitalization from November to December 1995 shows 
that his GAF was 40 at the time of hospital discharge due to 
alcohol dependence and depressive disorder not otherwise 
specified.  At a VA psychiatric examination in July 1996, the 
veteran's diagnoses were PTSD and depressive disorder not 
otherwise specified, and at his VA psychiatric examination in 
November 1998 his GAF was 45 due to PTSD.  While the private 
medical report does not attribute the veteran's GAF of 40 to 
any specific disability, the Board will consider the GAF 
applicable to the depressive disorder not otherwise specified 
under the provisions of 38 C.F.R. § 4.14.  (2002).  The 
veteran's psychiatric disability is now classified as PTSD, 
and the report of his VA psychiatric examination in November 
1998 shows a GAF of 45 for the PTSD.  

A GAF of 31-40 indicates some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  A GAF of 41-50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  GAF's are defined under the provisions of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Third or Fourth Edition (DSM III 
or DSM IV) that is to be used in the evaluation of the 
veteran's psychiatric disability.  38 C.F.R. § 4.125 (2002).  
In this case, the Board finds that the evidence supports the 
assignment of a 70 percent rating for the veteran's PTSD, 
effective from December 22, 1995, under the provisions of 
diagnostic code 9411, effective prior to November 7, 1996.  
The evidence also supports the assignment of a 70 rating for 
PTSD from November 7, 1996, under the provisions of 
diagnostic code 9411, effective prior to or as of November 7, 
1996.  The evidence also reveals that his service-connected 
disabilities have prevented him from engaging in 
substantially gainful employment compatible with his 
education and work experience since December 22, 1995.

In view of the above, the evidence shows that the veteran met 
the requirements for a total rating for compensation purposes 
based on unemployability, effective on December 22, 1995, 
based on the 70 percent rating warranted for his PTSD and the 
other evidence of record.  Therefore, the evidence supports 
granting a total rating for compensation purposes from the 
earlier effective date of December 22, 1995.

While some of the evidence indicates that the veteran was 
only marginally employable since 1993, the evidence also 
reveals that he had service and non-service-connected 
disabilities that contributed to his unemployability.  The 
residuals of non-service-connected disabilities may not be 
considered in the determination of his entitlement to a total 
rating for compensation purposes based on unemployability.  
The evidence indicates that he has 3 other service-connected 
disabilities in addition to the PTSD.  The residuals of a 
neck injury, rated 20 percent; degenerative joint disease of 
the right shoulder, rated 20 percent; and GI condition, rated 
10 percent.  The record indicates that those service-
connected disabilities have been appropriately rated under 
applicable diagnostic codes and are of insufficient severity 
by themselves to render the veteran eligible for a total 
rating for compensation purposes based on unemployability.  
Nor was service connection granted for the right shoulder and 
GI conditions prior to December 22, 1995.  Nor does the 
record contain correspondence from the veteran evincing his 
belief that he was entitled to a total rating for 
compensation purposes based on unemployability that was 
received prior to December 22, 1995. 

In the December 2002 supplemental statement of the case, the 
RO noted that the evidence did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
for purposes of granting a total rating for compensation 
purposes based on unemployability.  The Board does not find 
circumstances in this case, such as marked interference with 
employment or need for hospitalization due to the residuals 
of a neck disorder alone prior to December 22, 1995, that 
could make the veteran eligible for a total rating for 
compensation purposes based on employability prior to 
December 22, 1995, to remand this case to the RO for referral 
to the VA Director of Compensation and Pension Service for 
consideration of an extraschedular rating for this condition 
prior to December 22, 1995.  VAOPGCPREC 6-96.










ORDER

An effective date of December 22, 1995, for the assignment of 
a total rating for compensation purposes based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

